     Case 3:19-cv-00602-LRH-WGC Document 41 Filed 03/30/20 Page 1 of 3




 1   DAVID C. O’MARA, ESQ (SBN 08599)
 2   THE O’MARA LAW FIRM, P.C.
     311 E. Liberty Street
 3   Reno, Nevada 89501
 4   Telephone: 775-323-1321
     FAX: 775-323-4082
 5   david@omaralaw.net
 6
     John P. Kristensen
 7   (Pro Hac Vice)
 8   KRISTENSEN LLP
     12540 Beatrice Street, Suite 200
 9   Los Angeles, California 90066
10   Telephone: 310-507-7924
     Fax: 310-507-7906
11   john@kristensenlaw.com
12
     Attorneys for Plaintiffs
13
14                      THE UNITED STATES DISTRICT COURT
                       DISTRICT OF NEVADA – RENO DIVISION
15                                      )
16   MARLONESHA BECKER,                 ) Case No.: 3:19-CV-00602-LRH-WGC
     individually and on behalf of all  )
17   others similarly situated,         ) COLLECTIVE ACTION
18                                      )
                            Plaintiff,  ) PLAINTIFF’S THIRD NOTICE OF
19                                      ) CONSENT TO SUE FORM
20                                      )
     vs.                                )
21                                      )
22   KAMY KESHMIRI, an individual; )
     JAMY KESHMIRI, an individual; )
23   FANTASY GIRLS, LLC, a Nevada )
24   limited liability corporation; DOE )
     MANAGERS 1-3; and DOES 4-          )
25   100, inclusive,                    )
26                                      )
                            Defendants. )
27                                      )
28
                      PLAINTIFF’S THIRD NOTICE OF CONSENT TO SUE FORM
                                           -1-
     Case 3:19-cv-00602-LRH-WGC Document 41 Filed 03/30/20 Page 2 of 3




 1         COMES NOW plaintiff Marlonesha Becker (“Plaintiff”), named plaintiff
 2   herein, by and through her undersigned counsel, and hereby gives notice of the
 3   attached “Consent to Sue” form with respect to the following person:
 4
              • Joye Jackson
 5
 6
 7
     Dated:       March 30, 2020             THE O’MARA LAW FIRM, P.C.&
 8                                           KRISTENSEN LLP
                                             /s/ John P. Kristensen
 9
                                             David C. O’Mara
10                                           John P. Kristensen
11                                           Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                      PLAINTIFF’S THIRD NOTICE OF CONSENT TO SUE FORM
                                            -2-
     Case 3:19-cv-00602-LRH-WGC Document 41 Filed 03/30/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE
 1
             I certify that on Monday, March 30, 2020, a true and correct copy of the attached
 2   PLAINTIFFS’ THIRD NOTICE OF CONSENT TO SUE FORM was served via CM/ECF
     on all participants of record as follows:
 3   Mark R. Thierman
 4   mark@thiermanbuck.com
     Joshua D. Buck
 5   josh@thiermanbuck.com
 6   Leah L. Jones
     leah@thiermanbuck.com
 7   THIERMAN BUCK LLP
 8   7287 Lakeside Drive
      Reno, Nevada 89511
 9
10   Counsel for Defendants Kamy
11   Kashmiri, Jamy Kashmiri, and Fantasy
     Girls, LLC
12
13
14
                                                        /s/Juliana Villalobos
15                                                      Juliana Villalobos
16
17
18
19
20
21
22
23
24
25
26
27
28
                        PLAINTIFF’S THIRD NOTICE OF CONSENT TO SUE FORM
                                                -3-
